Exhibit 10.13

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into the 28th day of
August, 2012 by and between Spectrum Pharmaceuticals, Inc. (hereinafter referred
to as the “Company”), and Joseph Kenneth Keller (“Executive”). In consideration
of the mutual covenants and agreements hereinafter set forth, the parties agree
as follows:

1. EMPLOYMENT.

1.1 Position. Subject to the terms and conditions set forth in this Agreement,
the Company agrees to employ Executive as the Company’s Executive Vice President
and Chief Operating Officer, reporting directly to the Rajesh C. Shrotriya,
M.D., the Company’s Chief Executive Officer. Executive shall begin his
employment in this position on September 13, 2012. That date is hereinafter
referred to as the “Effective Date.”

1.2 Duties. Executive shall diligently, and to the best of his ability, perform
all duties incident to his position and use his best efforts to promote the
interests of the Company.

1.3 At-Will Employment. Executive and the Company understand and acknowledge
that Executive’s employment with the Company is “at-will,” is for no specified
term, and may be terminated by Executive or the Company at any time, with or
without cause or notice. Upon termination of Executive’s employment with the
Company, neither Executive nor the Company shall have any further obligation or
liability under this Agreement to the other, except as specifically set forth
herein.

1.4 Time to be Devoted to Employment. Throughout the term of his employment,
Executive shall devote his full time and energy to the business of the Company
and shall not be engaged in any competitive business activity. Executive hereby
represents that he is not a party to any agreement which would be an impediment
to entering into this Agreement and that he is permitted to enter into this
Agreement and perform the obligations hereunder.

2. COMPENSATION AND BENEFITS.

2.1 Annual Salary. In consideration of and as compensation for the services
agreed to be performed by Executive hereunder, the Company agrees to pay
Executive an annual base salary of five hundred twenty-five thousand dollars
($525,000.00) (“Base Salary”), less applicable withholdings and deductions,
payable in accordance with the Company’s scheduled semi-monthly payroll
distribution dates, currently the 15th and last day of the month, or the
previous business day in the event the payroll date falls on a weekend or
holiday. The Base Salary will be subject to further changes at the sole
discretion of the Company.

2.2 Bonus. Executive shall be eligible for an annual bonus of up to 50% of his
Base Salary, pro-rated for calendar year 2012, based upon the achievement of
milestones to be established by the Company, payable at such time that bonuses
are normally paid to executives. Executive must be actively employed at the time
the bonuses are paid to be entitled to a bonus.



--------------------------------------------------------------------------------

3. RELOCATION.

The Executive shall relocate to either Orange County, California or the
Henderson area in Nevada no later than six months after the Effective Date. At
the time of such relocation, the shall Company will pay Executive a one-time
bonus of $30,000; provided, however, Executive shall be obligated to pay back
that amount to the Company if he should voluntarily leave his employment with
the Company or be terminated for cause within one year of the date this
relocation bonus is paid.

For the period beginning on the Effective Date and ending on the earliest to
occur of (i) the date the aforementioned relocation is completed, (ii) the six
month anniversary of the Effective Date or (iii) the termination of employment,
the Company shall reimburse Executive for up to $3,500 per month for reasonable
and necessary travel and temporary living expenses, including airfare,
rented/leased vehicle and accommodations, subject to receipt of reasonable and
appropriate documentation as may be required by the Company.

4. EQUITY AWARDS.

Subject to approval of the Board of Directors, Executive will be eligible to
receive equity awards as follows: (i) on or promptly following the Effective
Date, twenty thousand (20,000) restricted stock awards, to vest 50% upon the
completion of six months employment and the other 50% upon the completion of one
year of employment, as a special hire-in bonus; (ii) on or promptly following
the Effective Date, an additional one hundred thousand (100,000) restricted
stock awards to vest 25% on the completion of one year of employment and the
remaining 75% to vest annually in equal amounts on the completion of Executive’s
second, third and fourth years of employment; and (iii) on or promptly following
the Effective Date, three hundred thousand (300,000) stock options with an
exercise price equal to the closing sale price of the Company’s stock on the
date prior to the date of grant to vest 25% on the completion of one year of
employment, and the remaining 75% annually in equal amounts on the completion of
Executive’s second, third and fourth years of employment. All of the foregoing
grants of restricted stock awards and options are subject to the terms and
conditions of the Spectrum Pharmaceuticals Inc. 2009 Incentive Award Plan (the
“Plan”), and the award agreements provided for under the Plan, as each may be
amended from time to time. As provided in the Plan, vesting of all of the
foregoing grants of restricted stock awards and options shall be accelerated on
a Change in Control as that term is defined in the Plan.

5. BENEFITS.

Executive and his dependents shall be eligible to participate in such health,
retirement and other benefit programs as the Company provides to its other
executive employees, including, at this time, Medical, Vision, Long Term
Disability, and Travel Accident Insurance, 401(k) Savings Plan and Employee
Stock Purchase Plan.

6. VACATION AND HOLIDAY. Executive shall be entitled to three weeks of paid
vacation per year (15 business days), subject to the terms of the Company’s
vacation policy, which may be used by Executive at times which do not
unreasonably interfere with the duties and responsibilities of Executive’s
position, as well as paid holidays as specified by the Company.

 

2



--------------------------------------------------------------------------------

7. BUSINESS EXPENSES. The Company shall reimburse Executive for reasonable and
necessary travel and accommodation costs, entertainment and other business
expenses incurred as a necessary or advisable part of discharging Executive’s
duties hereunder subject to receipt of reasonable and appropriate documentation
as may be required by the Company.

8. INDEMNIFICATION. The Company and Executive shall enter such indemnity
agreement as is provided to similar level executives and as may be amended from
time to time.

9. ARBITRATION. Executive and the Company agree that to the fullest extent
permitted by law, any dispute, claim or controversy of any kind arising under,
in connection with or relating to this Agreement or otherwise relating to
Executive’s employment by the Company, shall be resolved exclusively by binding
arbitration in Southern California and in furtherance of this provision,
Executive and the Company agree to sign the Company’s standard form Arbitration
Agreement.

10. PROPRIETARY INFORMATION AND RELATED MATTERS. Executive acknowledges and
agrees that Executive will be entrusted with, among other things, trade secrets
and proprietary information regarding the products, processes, methods of
manufacture and delivery, know how, designs, formula, work in progress, research
and development, computer software and data bases, copyrights, trademarks,
patents, marketing techniques, and future business plans, as well as customer
lists and information concerning the identity, needs, and desires of actual and
potential customers of the Company and its subsidiaries, joint ventures,
partners, and other affiliated persons and entities (“Confidential
Information”), all of which derive significant economic value from not being
generally known to others outside the Company.

(a) During the entire term of Executive’s employment with the Company, and at
all times thereafter, Executive shall not disclose or exploit any Confidential
Information except as necessary in the performance of Executive’s duties under
this Agreement or with the Company’s express written consent.

(b) During the entire term of Executive’s employment by the Company and for two
years thereafter, Executive shall not induce or attempt to induce any Executive
of the Company to leave the Company’s employ except for the sole benefit of the
Company or with its express written consent.

In furtherance of this agreement, Executive agrees to sign the Company’s
standard form Confidentiality Agreement.

11. ASSIGNMENT. This Agreement shall inure to the benefit of and shall be
binding upon the successors and assigns of the Company. Since this Agreement is
based upon the abilities of and personal confidence in Executive, Executive
shall have no right to assign this Agreement or any of Executive’s rights
hereunder without the prior written consent of the Company.

 

3



--------------------------------------------------------------------------------

12. SEVERABILITY. If any provision of this Agreement shall be found invalid by
any court of competent jurisdiction, such findings shall not affect the validity
of any other provision hereof and the invalid provisions shall be deemed to have
been severed herefrom.

13. WAIVER OF BREACH. The waiver by any party of the breach of any provision of
this Agreement by the other party or the failure of any party to exercise any
right granted to it hereunder shall not operate or be construed as the waiver of
any subsequent breach by such other party nor the waiver of the right to
exercise any such right.

14. NOTICES. Any notice, consent or other communication under this Agreement
shall be in writing and shall be delivered personally, telexed, sent by
facsimile transmission or overnight courier (regularly providing proof of
delivery) or sent by registered, certified, or express mail and shall be deemed
given when so delivered personally, telexed, sent by facsimile transmission or
overnight courier, or if mailed two (2) days after the date of deposit in the
United States mail. Notice to parties shall be delivered or mailed to the
following addresses (or to such other address as a party may specify by written
notice).

 

If to Executive:    Joseph Kenneth Keller    XXXXXXXXXXXXX    XXXXXXXXXXXXX
If to the Company:    Spectrum Pharmaceuticals, Inc.    11500 South Eastern
Avenue, Suite 240    Henderson, Nevada 89052    Attn: Legal Department    Fax:
(702) 260-7405

15. ENTIRE AGREEMENT. This Agreement contains the entire agreement of the
parties relating to the subject matter hereof and supersedes all agreements and
understandings with respect to such subject matter not described herein, and the
parties hereto have made no other agreements, representations or warranties,
oral or written, relating to the subject matter of this Agreement.

16. MODIFICATION. This Agreement may be amended, modified, superseded or
cancelled only by a written instrument signed by the parties.

17. CHOICE OF LAW. This Agreement is made under and shall be governed by and
construed in accordance with the laws of the State of Nevada without regard for
conflicts of laws principles.

18. INTERPRETATION OF AGREEMENT. This Agreement has been negotiated at arm’s
length and between persons sophisticated and knowledgeable in the matters dealt
with in this Agreement. Accordingly, any rule of law or legal decision that
would require interpretation of any ambiguities in this Agreement against the
party that has drafted it is not applicable and is waived. The provisions of
this Agreement shall be interpreted in a reasonable manner to effect the purpose
of the parties and this Agreement.

 

4



--------------------------------------------------------------------------------

19. HEADINGS. The headings in this Agreement are solely for the convenience of
reference and shall not affect its interpretation.

20. COUNTERPARTS; FACSIMILE; .PDF. This Agreement may be executed by facsimile
or .PDF and in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

SPECTRUM PHARMACEUTICALS, INC. By:  

/s/ Rajesh C. Shrotriya

Name:   Rajesh C. Shrotriya Title:   Chairman, CEO and President JOSEPH KENNETH
KELLER

    /s/ Joseph K. Keller

Joseph Kenneth Keller

 

5



--------------------------------------------------------------------------------

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made as of the
5th day of September, 2012 (The “Effective Date”) by and between Spectrum
Pharmaceuticals, Inc. (the “Company”) and Joseph Kenneth Keller (“Executive”).

RECITALS.

 

  A. The Company and Executive entered into the certain Employment Agreement
dated as of August 28, 2012 (the “Agreement”); and

 

  B. The Company and Executive desire to amend certain provisions of the
Agreement.

NOW, THEREFORE, the Company and Executive agree as follows:

1. AMENDMENT OF SECTION 1.1. Section 1.1 of the Agreement is hereby amended and
restated to read in full as follows:

1.1 Position. Subject to the terms and conditions set forth in this Agreement,
the Company agrees to employ Executive as the Company’s Executive Vice President
and Chief Operating Officer, reporting directly to the Rajesh C. Shrotriya,
M.D., the Company’s Chief Executive Officer. Executive shall begin his
employment in this position on September 1, 2012. That date is hereinafter
referred to as the “Effective Date.”

2. AMENDMENT OF SECTION 4.

Section 4 of the Agreement is hereby amended and restated in its entirety to
read fully as follows:

4. EQUITY AWARDS.

Subject to approval of the Board of Directors, Executive will be eligible to
receive equity awards as follows: (i) on or promptly following the Effective
Date, twenty thousand (20,000) restricted stock awards, to vest 50% upon the
completion of six months employment and the other 50% upon the completion of one
year of employment, as a special hire-in bonus; (ii) on or promptly following
the Effective Date, an additional one hundred thousand (100,000) restricted
stock awards to vest 25% on the completion of one year of employment and the
remaining 75% to vest annually in equal amounts on the completion of Executive’s
second, third and fourth years of employment; and (iii) on or promptly following
the Effective Date, three hundred thousand (300,000) stock options with an
exercise price equal to the closing sale price of the Company’s stock on the
date of grant to vest 25% on the completion of one year of employment, and the
remaining 75% monthly in equal amounts during Executive’s second, third and
fourth years of employment. All of the foregoing grants of restricted stock
awards and options are subject to the terms and conditions of the Spectrum
Pharmaceuticals Inc. 2009 Incentive Award Plan (the “Plan”), and the award
agreements provided for under the Plan, as each may be amended from time to
time. As provided in the Plan, vesting of all of the foregoing grants of
restricted stock awards and options shall be accelerated on a Change in Control
as that term is defined in the Plan.

 

6



--------------------------------------------------------------------------------

3. NO OTHER AMENDMENTS. Except as amended herein, all provisions of the Original
Agreement and the Amendment shall remain in full force and effect.

4. COUNTERPARTS. This Amendment may be executed in any number of counterparts
and transmitted by facsimile or PDF copy, each of which shall be an original,
but all of which together shall constitute one instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

SPECTRUM PHARMACEUTICALS, INC. By:  

/s/ Rajesh C. Shrotriya

Name:   Rajesh C. Shrotriya, M.D. Title:   President and Chief Executive Officer
JOSEPH KENNETH KELLER

    /s/ Joseph Kenneth Keller

Joseph Kenneth Keller

 

7